EXHIBIT 10.1




December 11, 2018


Dear Grayson:


On behalf of the Board of Directors, we want to thank you for your leadership as
well as confirm the terms of your retirement from Regions Financial Corporation
and Regions Bank (“Regions”) after over 38 years of service.


1.
Retirement. You will retire on December 31, 2018. At that time, you will have
retired from your service as our Executive Chairman and as member of the Board
and from any other position with Regions and its affiliated companies.



2.
Financial Entitlements. You will receive your vested, accrued benefits under the
terms and conditions of Regions’ compensation and benefit plans and will be
eligible to receive an annual incentive for 2018 determined in the ordinary
course of business. All payments will comply with the terms and conditions of
the plans and applicable statutory requirements, including Internal Revenue Code
Section 409A. As you have requested, there are no special financial entitlements
in connection with your retirement.



3.
Resources and Benefits. For the two years following your retirement, Regions
will continue to provide you with an office in Birmingham, Alabama (at a
location determined by Regions) and part-time administrative support. In
addition, until you reach age 70, you will continue to have access to Regions
financial planning, home security system monitoring, executive physical, and
group health benefits, as in effect from time to time and on the same basis as
Regions offers these benefits to its current executive officers.



We thank you for your contribution to the growth and success of Regions over the
past four decades.


Very truly yours,


Regions Financial Corporation and
Regions Bank


/s/ Charles D. McCrary
Charles D. McCrary
Lead Independent Director




/s/ Don DeFosset
Don DeFosset
Chair, Compensation and Human
Resources Committee


Accepted and Agreed:


/s/ O. B. Grayson Hall, Jr.
O. B. Grayson Hall, Jr.









